Exhibit 10.1




OPEN MARKET SALE AGREEMENTSM 
November 29, 2019
JEFFERIES LLC
520 Madison Avenue
New York, New York 10022
Ladies and Gentlemen:
Sesen Bio, Inc., a Delaware corporation (the “Company”), proposes, subject to
the terms and conditions stated herein, to issue and sell from time to time
through Jefferies LLC, as sales agent and/or principal (the “Agent”), shares of
the Company’s common stock, par value $0.001 per share (the “Common Shares”),
having an aggregate offering price of up to $35 million on the terms set forth
in this agreement (this “Agreement”).
Section 1. DEFINITIONS
(a)    Certain Definitions. For purposes of this Agreement, capitalized terms
used herein and not otherwise defined shall have the following respective
meanings:
“Affiliate” of a Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first- mentioned Person. The term “control” (including
the terms “controlling,” “controlled by” and “under common control with”) means
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
“Agency Period” means the period commencing on the date of this Agreement and
expiring on the earliest to occur of (x) the date on which the Agent shall have
placed the Maximum Program Amount pursuant to this Agreement and (y) the date
this Agreement is terminated pursuant to Section 7.
“Commission” means the U.S. Securities and Exchange Commission.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder.
“Floor Price” means the minimum price set by the Company in the Issuance Notice
below which the Agent shall not sell Shares during the applicable period set
forth in the Issuance Notice, which may be adjusted by the Company at any time
during the period set forth in the Issuance Notice by delivering written notice
of such change to the Agent and which in no event shall be less than $1.00
without the prior written consent of the Agent, which may be withheld in the
Agent’s sole discretion.





--------------------------------------------------------------------------------







“Issuance Amount” means the aggregate Sales Price of the Shares to be sold by
the Agent pursuant to any Issuance Notice.
“Issuance Notice” means a written notice delivered to the Agent by the Company
in accordance with this Agreement in the form attached hereto as Exhibit A that
is executed by its President and Chief Executive Officer or Chief Financial
Officer.
“Issuance Notice Date” means any Trading Day during the Agency Period that an
Issuance Notice is delivered pursuant to Section 3(b)(i).
“Issuance Price” means the Sales Price less the Selling Commission.
“Maximum Program Amount” means Common Shares with an aggregate Sales Price of
the lesser of (a) the number or dollar amount of Common Shares registered under
the effective Registration Statement (defined below) pursuant to which the
offering is being made, (b) the number of authorized but unissued Common Shares
(less Common Shares issuable upon exercise, conversion or exchange of any
outstanding securities of the Company or otherwise reserved from the Company’s
authorized capital stock), (c) the number or dollar amount of Common Shares
permitted to be sold under Form S-3 (including General Instruction I.B.6
thereof, if applicable), or (d) the number or dollar amount of Common Shares for
which the Company has filed a Prospectus (defined below).
“Person” means an individual or a corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, governmental authority or other entity of any kind.
“Principal Market” means the The Nasdaq Global Market or such other national
securities exchange on which the Common Shares, including any Shares, are then
listed.
“Sales Price” means the actual sale execution price of each Share placed by the
Agent pursuant to this Agreement.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission thereunder.
“Selling Commission” means three percent (3%) of the gross proceeds of Shares
sold pursuant to this Agreement, or as otherwise agreed between the Company and
the Agent with respect to any Shares sold pursuant to this Agreement.
“Settlement Date” means the second business day following each Trading Day
during the period set forth in the Issuance Notice on which Shares are sold
pursuant to this Agreement, when the Company shall deliver to the Agent the
amount of Shares sold on such Trading Day and the Agent shall deliver to the
Company the Issuance Price received on such sales.
“Shares” shall mean the Company’s Common Shares issued or issuable pursuant to
this Agreement.


2

--------------------------------------------------------------------------------





“Trading Day” means any day on which the Principal Market is open for trading.
Section 2.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company represents and warrants to, and agrees with, the Agent that as of
(1) the date of this Agreement, (2) each Issuance Notice Date, (3) each
Settlement Date, (4) each Triggering Event Date and (5) as of each Time of Sale
(each of the times referenced above is referred to herein as a “Representation
Date”), except as may be disclosed in the Prospectus (including any documents
incorporated by reference therein and any supplements thereto) on or before a
Representation Date:
(a)    Registration Statement. The Company has prepared and filed with the
Commission a shelf registration statement on Form S-3 (File No. 333-223750) that
contains a base prospectus (the “Base Prospectus”). Such registration statement
registers the issuance and sale by the Company of the Shares under the
Securities Act. The Company may file one or more additional registration
statements from time to time that will contain a base prospectus and related
prospectus or prospectus supplement, if applicable, with respect to the Shares.
Except where the context otherwise requires, such registration statement(s),
including any information deemed to be a part thereof pursuant to Rule 430B
under the Securities Act, including all financial statements, exhibits and
schedules thereto and all documents incorporated or deemed to be incorporated
therein by reference pursuant to Item 12 of Form S-3 under the Securities Act as
from time to time amended or supplemented, is herein referred to as the
“Registration Statement,” and the prospectus constituting a part of such
registration statement(s), together with any prospectus supplement filed with
the Commission pursuant to Rule 424(b) under the Securities Act relating to a
particular issuance of the Shares, including all documents incorporated or
deemed to be incorporated therein by reference pursuant to Item 12 of Form S-3
under the Securities Act, in each case, as from time to time amended or
supplemented, is referred to herein as the “Prospectus,” except that if any
revised prospectus is provided to the Agent by the Company for use in connection
with the offering of the Shares that is not required to be filed by the Company
pursuant to Rule 424(b) under the Securities Act, the term “Prospectus” shall
refer to such revised prospectus from and after the time it is first provided to
the Agent for such use. The Registration Statement at the time it originally
became effective is herein called the “Original Registration Statement.” As used
in this Agreement, the terms “amendment” or “supplement” when applied to the
Registration Statement or the Prospectus shall be deemed to include the filing
by the Company with the Commission of any document under the Exchange Act after
the date hereof that is or is deemed to be incorporated therein by reference.
All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information which is or is deemed to be incorporated by reference in or
otherwise deemed under the Securities Act to be a part of or included in the
Registration Statement or the Prospectus, as the case may be, as of any
specified date; and all references in this Agreement to amendments or
supplements to the Registration Statement or the Prospectus shall be deemed to
mean and include, without limitation, the filing of any document under the
Exchange Act which is or is deemed to be incorporated by reference in or
otherwise deemed under the Securities Act to be


3

--------------------------------------------------------------------------------





a part of or included in the Registration Statement or the Prospectus, as the
case may be, as of any specified date. The Company’s obligations under this
Agreement to furnish, provide or deliver or make available copies of any report
or statement shall be deemed satisfied if the same is filed with the Commission
through its Electronic Data Gathering, Analysis and Retrieval system (“EDGAR”).
At the time the Registration Statement was or will be originally declared
effective and at the time the Company’s most recent annual report on Form 10-K
was filed with the Commission, if later, the Company met the then-applicable
requirements for use of Form S-3 under the Securities Act. During the Agency
Period, each time the Company files an annual report on Form 10-K the Company
will meet the then-applicable requirements for use of Form S-3 under the
Securities Act.
(b)    Compliance with Registration Requirements. The Original Registration
Statement and any Rule 462(b) Registration Statement have been declared
effective by the Commission under the Securities Act. The Company has complied,
to the Commission’s satisfaction, with all requests of the Commission for
additional or supplemental information, if any. No stop order suspending the
effectiveness of the Registration Statement or any Rule 462(b) Registration
Statement is in effect and no proceedings for such purpose have been instituted
or are pending or, to the best knowledge of the Company, are contemplated or
threatened by the Commission. At the time the Company’s Annual Report on Form
10-K for the year ended December 31, 2018 (the “Annual Report”) was filed with
the Commission, or, if later, at the time the Registration Statement was
originally filed with the Commission, the Company met the then-applicable
requirements for use of Form S-3 under the Securities Act. The proposed offering
of the Shares may be made pursuant to General Instruction I.B.1. of Form S-3.
The documents incorporated or deemed to be incorporated by reference in the
Registration Statement and the Prospectus, at the time they were or hereafter
are filed with the Commission, or became effective under the Exchange Act, as
the case may be, complied and will comply in all material respects with the
requirements of the Exchange Act, and, when read together with the other
information in the Prospectus, do not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.
(c)    Disclosure. The Prospectus when filed complied in all material respects
with the Securities Act and, if filed by electronic transmission pursuant to
EDGAR, was identical (except as may be permitted by Regulation S-T under the
Securities Act) to the copy thereof delivered to the Agent for use in connection
with the issuance and sale of the Shares. Each of the Registration Statement,
any Rule 462(b) Registration Statement and any post-effective amendment thereto,
at the time it became or becomes effective, complied and will comply in all
material respects with the Securities Act and did not and will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading. As
of the date of this Agreement, the Prospectus and any Free Writing Prospectus
(as defined below) considered together (collectively, the “Time of Sale
Information”) did not, and at each Representation Date, will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. The Prospectus, as amended and supplemented, as
of its date and at all subsequent times, did not, and at each Representation
Date, will not contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the


4

--------------------------------------------------------------------------------





statements therein, in the light of the circumstances under which they were
made, not misleading. The representations and warranties set forth in the three
immediately preceding sentences do not apply to statements in or omissions from
the Registration Statement, any Rule 462(b) Registration Statement, or any
post-effective amendment thereto, or the Prospectus or the Time of Sale
Information, or any amendments or supplements thereto, made in reliance upon and
in conformity with written information relating to the Agent furnished to the
Company in writing by the Agent expressly for use therein, it being understood
and agreed that the only such information furnished by the Agent to the Company
consists of the information described in ‎Section 6 below. There are no
statutes, regulations, documents or contracts of a character required to be
described in the Time of Sale Information or the Prospectus or to be filed as an
exhibit to the Registration Statement which have not been described or filed as
required. The Registration Statement and the offer and sale of the Shares as
contemplated hereby meet the requirements of Rule 415 under the Securities Act
and comply in all material respects with said rule.
(d)    Free Writing Prospectuses. As of the determination date referenced in
Rule 164(h) under the Securities Act, the Company was not, is not or will not be
(as applicable) an “ineligible issuer” in connection with the offering of the
Shares pursuant to Rules 164, 405 and 433 under the Securities Act. Any Free
Writing Prospectus that the Company is required to file pursuant to Rule 433(d)
under the Securities Act has been, or will be, filed with the Commission in
accordance with the requirements of the Securities Act. Each Free Writing
Prospectus that the Company has filed, or is required to file, pursuant to Rule
433(d) under the Securities Act or that was prepared by or on behalf of or used
or referred to by the Company complies or will comply in all material respects
with the requirements of Rule 433 under the Securities Act, including timely
filing with the Commission or retention where required and legending, and each
such Free Writing Prospectus, as of its issue date and at all subsequent times
through the completion of the issuance and sale of the Shares did not, does not
and will not include any information that conflicted, conflicts or will conflict
with the information contained in the Registration Statement or Prospectus and
not superseded or modified. Except for the Free Writing Prospectuses, if any,
and electronic road shows, if any, furnished to you before first use, the
Company has not prepared, used or referred to, and will not, without your prior
written consent, prepare, use or refer to, any Free Writing Prospectus. Each
road show, when considered together with the Time of Sale Information, did not,
as of the Time of Sale (as defined below), contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
(e)    This Agreement. This Agreement has been duly authorized, executed and
delivered by the Company.
(f)    Authorization of the Shares. The Shares have been duly authorized for
issuance and sale pursuant to this Agreement and, when issued, delivered and
paid for by the Agent in accordance with the terms of this Agreement, will be
validly issued, fully paid and non-assessable and will conform to the
descriptions thereof contained in the Prospectus; and, except as otherwise
stated in the Registration Statement, the Time of Sale Information and the
Prospectus, the issuance of such Shares is not subject to any preemptive rights,
rights of first refusal or similar rights to subscribe for or purchase the
Shares. The Shares, when issued, will conform in all material respects to the


5

--------------------------------------------------------------------------------





descriptions thereof set forth in the Registration Statement, the Time of Sale
Information and the Prospectus.
(g)    No Applicable Registration or Other Similar Rights. Except as otherwise
waived in writing, there are no persons with registration or other similar
rights to have any equity or debt securities registered for sale under the
Registration Statement or included in the offering contemplated by this
Agreement.
(h)    No Material Adverse Change. Except as otherwise disclosed in the
Registration Statement, the Time of Sale Information and the Prospectus,
subsequent to the respective dates as of which information is given in the
Registration Statement, the Time of Sale Information and the Prospectus: (i)
there has been no material adverse change, or any development that would
reasonably be expected to result in a material adverse change, in the condition,
financial or otherwise, or in the earnings, business, properties, operations,
assets, liabilities or prospects, whether or not arising from transactions in
the ordinary course of business, of the Company and its subsidiaries, considered
as one entity (any such change being referred to herein as a “Material Adverse
Change”); (ii) the Company and its subsidiaries, considered as one entity, have
not incurred any material liability or obligation, indirect, direct or
contingent, including without limitation any losses or interference with its
business from fire, explosion, flood, earthquakes, accident or other calamity,
whether or not covered by insurance, or from any strike, labor dispute or court
or governmental action, order or decree, that are material, individually or in
the aggregate, to the Company and its subsidiaries, considered as one entity, or
has entered into any material transactions not in the ordinary course of
business; and (iii) there has not been any material decrease in the capital
stock or any material increase in any short-term or long-term indebtedness of
the Company or its subsidiaries and there has been no dividend or distribution
of any kind declared, paid or made by the Company or, except for dividends paid
to the Company or other subsidiaries, by any of the Company’s subsidiaries on
any class of capital stock, or any repurchase or redemption by the Company or
any of its subsidiaries of any class of capital stock.
(i)    Independent Accountants and Financial Statements. Ernst & Young LLP, who
have certified certain financial statements of the Company are independent
public accountants as required by the Securities Act. The financial statements,
together with related schedules and notes, incorporated in the Registration
Statement, the Time of Sale Information and the Prospectus comply in all
material respects with the requirements of the Securities Act and present fairly
the consolidated financial position, results of operations and changes in
financial position of the Company on the basis stated in the Registration
Statement at the respective dates or for the respective periods to which they
apply; such statements and related notes have been prepared in accordance with
United States generally accepted accounting principles (“GAAP”) consistently
applied throughout the periods involved, except as disclosed therein; and the
selected financial data and the summary financial data included in the Time of
Sale Information and the Prospectus present fairly the information shown therein
and have been compiled on a basis consistent with that of the financial
statements incorporated in the Registration Statement.
The Company has not sustained since the date of the latest audited financial
statements included in the Registration Statement, Time of Sale Information and
the Prospectus any material


6

--------------------------------------------------------------------------------





loss or interference with its business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree, otherwise than as set forth or
contemplated in the Registration Statement, Time of Sale Information and the
Prospectus; and, since the respective dates as of which information is given in
the Registration Statement, the Time of Sale Information and the Prospectus, (1)
there has not been any change in the capital stock (other than the issuance of
Shares upon the exercise or conversion of securities existing as of the date
hereof, or the grant of options, restricted stock or other equity-based awards
under the Company’s existing equity compensation plans) or long-term debt of the
Company, (2) there has not been any Material Adverse Change, or any development
that would reasonably be expected to result in a Material Adverse Change, in or
affecting the general affairs, business, prospects, management, financial
position, shareholders’ equity or results of operations of the Company, (3)
there have been no transactions entered into by, and no obligations or
liabilities, contingent or otherwise, incurred by the Company, whether or not in
the ordinary course of business, which are material to the Company, taken as a
whole or (4) there has been no dividend or distribution of any kind declared,
paid or made by the Company on any class of its capital stock, in each case,
otherwise than as set forth or contemplated in the Time of Sale Information and
the Prospectus. To the Company’s knowledge, no person who has been suspended or
barred from being associated with a registered public accounting firm, or who
has failed to comply with any sanction pursuant to Rule 5300 promulgated by the
Public Company Accounting Oversight Board, has participated in or otherwise
aided the preparation of, or audited, the financial statements, supporting
schedules or other financial data filed with the Commission as a part of the
Registration Statement, the Time of Sale Information and the Prospectus.
The Company and each of its subsidiaries have made and keep books, records and
accounts, which, in reasonable detail, accurately and fairly reflect in all
material respects the transactions and dispositions of the assets of the Company
and its subsidiaries. The Company maintains a system of internal accounting
controls sufficient to provide reasonable assurance that (1) transactions are
executed in accordance with management’s general or specific authorizations; (2)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(3) access to assets is permitted only in accordance with management’s general
or specific authorization; (4) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences; and (5) the interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Registration Statement is in conformity with GAAP and is updated as
necessary to comply in all material respects with the requirements of the
Securities Act and the Commission’s rules and guidelines applicable thereto and
present fairly the consolidated financial position, results of operations and
changes in financial position of the Company and the Subsidiaries on the basis
stated in the Registration Statement, the Time of Sale Information and the
Prospectus at the respective dates or for the respective periods to which they
apply.
(j)    Disclosure Controls and Procedures; Deficiencies in or Changes to
Internal Control Over Financial Reporting. The Company maintains disclosure
controls and procedures (as defined in Rules 13a-15 and 15d-15 under the
Exchange Act) that comply with the requirements of the Exchange Act; such
disclosure controls and procedures are effective in all material respects to
perform the functions for which they were established. Since the end of the
Company’s most recent


7

--------------------------------------------------------------------------------





audited fiscal year, and other than as disclosed in the Registration Statement,
the Time of Sale Information and the Prospectus, there has been no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and no change in the Company’s internal control over financial
reporting that has materially affected, or is reasonably likely to materially
affect, the Company’s internal control over financial reporting. The Company’s
independent registered public accountants and the Audit Committee of the Board
of Directors of the Company have been advised of all significant deficiencies,
if any, in the Company’s internal control over financial reporting (whether or
not remediated). The Company is not aware of any change in its internal control
over financial reporting that has occurred during its most recent fiscal quarter
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.
(k)    Incorporation and Good Standing of the Company and Subsidiaries. Each of
the Company and its subsidiaries has been duly incorporated and is validly
existing as a corporation or other entity in good standing under the laws of its
jurisdiction or organization, with power and authority (corporate and other) to
own, lease and operate its properties and conduct its business as currently
being carried on and as described in the Registration Statement, the Time of
Sale Information and the Prospectus, and, in the case of the Company, to enter
into and perform its obligations under this Agreement, and have been duly
qualified as a foreign corporation or other entity for the transaction of
business and is in good standing under the laws of each other jurisdiction in
which it owns or leases properties or conducts any business so as to require
such qualification, except where the failure to so qualify or be in good
standing would not, individually or in the aggregate, be reasonably expected to
have a Material Adverse Change.
(l)    Subsidiaries. All of the issued and outstanding capital stock or other
equity or ownership interests of each of the Company’s subsidiaries have been
duly authorized and validly issued, are fully paid and nonassessable and are
owned by the Company, directly or through subsidiaries, free and clear of any
security interest, mortgage, pledge, lien, encumbrance or adverse claim. The
Company does not own or control, directly or indirectly, any corporation,
association or other entity other than the subsidiaries listed in Exhibit 21 to
the Company’s Annual Report on Form 10-K for the fiscal year ended December 31,
2018.
(m)    Capitalization and Other Capital Stock Matters. The authorized, issued
and outstanding capital stock of the Company is as set forth in the Registration
Statement, the Time of Sale Information and the Prospectus (other than for
subsequent issuances, if any, pursuant to employee benefit plans, or upon the
exercise of outstanding options or warrants, in each case described in the
Registration Statement, the Time of Sale Information and the Prospectus). The
Common Shares (including the Shares) conform in all material respects to the
description thereof contained in the Time of Sale Information and Prospectus.
All of the issued and outstanding Shares have been duly authorized and validly
issued, are fully paid and nonassessable and have been issued in compliance with
all federal and state securities laws. None of the outstanding Common Shares was
issued in violation of any preemptive rights, rights of first refusal or other
similar rights to subscribe for or purchase securities of the Company. There are
no authorized or outstanding options, warrants, preemptive rights, rights of
first refusal or other rights to purchase, or equity or debt securities
convertible into or exchangeable or exercisable for, any capital stock of the
Company or


8

--------------------------------------------------------------------------------





any of its subsidiaries other than those described in the Registration
Statement, the Time of Sale Information and the Prospectus. The descriptions of
the Company’s stock option, stock bonus and other stock plans or arrangements,
and the options or other rights granted thereunder, set forth in the
Registration Statement, the Time of Sale Information and the Prospectus
accurately and fairly presents the information required to be shown with respect
to such plans, arrangements, options and rights.
(n)    Stock Exchange Listing. The Common Shares are registered pursuant to
Section 12(b) or 12(g) of the Exchange Act and are listed on The Nasdaq Global
Market (“Nasdaq”), and the Company has taken no action designed to, or which to
its knowledge is likely to have the effect of, terminating the registration of
the Common Shares under the Exchange Act or delisting the Common Shares from
Nasdaq, nor has the Company received any notification that the Commission or
Nasdaq is contemplating terminating such registration or listing. To the
Company’s knowledge, it is in compliance with all applicable listing
requirements of Nasdaq.
(o)    Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is in
violation of its charter or by laws, partnership agreement or operating
agreement or similar organizational documents, as applicable, or is in default
(or, with the giving of notice or lapse of time, would be in default)
(“Default”) under any indenture, loan, credit agreement, note, lease, license
agreement, contract, franchise or other instrument (including, without
limitation, any pledge agreement, security agreement, mortgage or other
instrument or agreement evidencing, guaranteeing, securing or relating to
indebtedness) to which the Company or any of its subsidiaries is a party or by
which it or any of them may be bound, or to which any of their respective
properties or assets are subject (each, an “Existing Instrument”), except for
such Defaults as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Change. The Company’s execution,
delivery and performance of this Agreement, consummation of the transactions
contemplated hereby and by the Registration Statement, the Time of Sale
Information and the Prospectus and the issuance and sale of the Shares
(including the use of proceeds from the sale of the Shares as described in the
Registration Statement, the Time of Sale Information and the Prospectus under
the caption “Use of Proceeds”) (i) have been duly authorized by all necessary
corporate action and will not result in any violation of the provisions of the
charter or by laws, partnership agreement or operating agreement or similar
organizational documents, as applicable, of the Company or any subsidiary (ii)
will not conflict with or constitute a breach of, or Default or a Debt Repayment
Triggering Event (as defined below) under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to, or require the consent of any
other party to, any Existing Instrument, and (iii) will not result in any
violation of any law, administrative regulation or administrative or court
decree applicable to the Company or any of its subsidiaries, except, in the case
of clauses (ii) and (iii), for any such conflict, breach, violation, Default,
Debt Repayment Triggering Event, lien, charge or encumbrance that would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change. No consent, approval, authorization or other order of, or
registration or filing with, any court or other governmental or regulatory
authority or agency, is required for the Company’s execution, delivery and
performance of this Agreement and consummation of the transactions contemplated
hereby and by the Registration Statement, the Time of Sale Information and the
Prospectus, except (A) such as have been obtained or made by


9

--------------------------------------------------------------------------------





the Company and are in full force and effect under the Securities Act and such
as may be required under applicable state securities or blue sky laws or the
Financial Industry Regulation Authority. As used herein, a “Debt Repayment
Triggering Event” means any event or condition which gives, or with the giving
of notice or lapse of time would give, the holder of any note, debenture or
other evidence of indebtedness (or any person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a portion
of such indebtedness by the Company or any of its subsidiaries.
(p)    Compliance with Laws. The Company and its subsidiaries have been and are
in compliance with all applicable laws, rules and regulations, except where
failure to be so in compliance would not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Change.
(q)    No Material Actions or Proceedings. There is no action, suit, proceeding,
inquiry or investigation brought by or before any governmental entity now
pending or, to the knowledge of the Company, threatened, against or affecting
the Company or any of its subsidiaries, which would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Change or
materially and adversely affect the consummation of the transactions
contemplated by this Agreement or the performance by the Company of its
obligations hereunder; and the aggregate of all pending legal or governmental
proceedings to which the Company or any such subsidiary is a party or of which
any of their respective properties or assets is the subject, including ordinary
routine litigation incidental to the business, if determined adversely to the
Company, would not reasonably be expected to have a Material Adverse Change. No
material labor dispute with the employees of the Company or any of its
subsidiaries, or with the employees of any principal supplier, manufacturer,
customer or contractor of the Company, exists or, to the knowledge of the
Company, is threatened or imminent.
(r)    Intellectual Property Rights. Except as described in the Registration
Statement, the Time of Sale Information and the Prospectus, the Company, owns or
has valid, binding and enforceable licenses or other rights under the patents,
patent applications, licenses, inventions, copyrights, know how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures), trademarks, service marks, trade names or
other intellectual property necessary for, or used in the conduct, or the
proposed conduct, of the business of the Company in the manner described in the
Registration Statement, the Time of Sale Information and the Prospectus
(collectively, the “Intellectual Property”); the patents, trademarks, and
copyrights, if any, included within the Intellectual Property, are valid,
enforceable, and subsisting; other than as disclosed in the Registration
Statement, the Time of Sale Information and the Prospectus, (A) the Company is
not obligated to pay a material royalty, grant a license to, or provide other
material consideration to any third party in connection with the Intellectual
Property, (B) the Company has not received any notice of any claim of
infringement, misappropriation or conflict with any asserted rights of others
with respect to any of the Company’s drug candidates, services, conduct of the
business, processes or Intellectual Property, (C) to the knowledge of the
Company, neither the conduct of the business, sale nor use of any of the
discoveries, inventions, drug candidates, services or processes of the Company
referred to in the Registration Statement, the Time of Sale Information or the
Prospectus do or will infringe, misappropriate or violate any


10

--------------------------------------------------------------------------------





right or valid patent claim of any third party, (D) none of the technology
employed by the Company has been obtained or is being used by the Company in
material violation of any contractual obligation binding on the Company or, to
the Company’s knowledge, upon any of its officers, directors or employees or
otherwise in violation of the rights of any persons, (E) to the knowledge of the
Company, no third party has any ownership right in or to any Intellectual
Property that is owned by the Company, other than any co-owner of any patent
constituting Intellectual Property who is listed on the records of the U.S.
Patent and Trademark Office (the “USPTO”) and any co-owner of any patent
application constituting Intellectual Property who is named in such patent
application, and, to the knowledge of the Company, no third party has any
ownership right in or to any Intellectual Property in any field of use that is
exclusively licensed to the Company, other than any licensor to the Company of
such Intellectual Property, (F) there is no infringement by third parties of any
Intellectual Property, (G) there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others challenging the Company’s
rights in or to any Intellectual Property, and (H) there is no pending or, to
the Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the validity or scope of any Intellectual Property. The Company is
in material compliance with the terms of each agreement pursuant to which
Intellectual Property has been licensed to the Company, and all such agreements
are in full force and effect.
All patents and patent applications owned by or licensed to the Company or under
which the Company has rights have, to the knowledge of the Company, been duly
and properly filed and maintained; to the knowledge of the Company, the parties
prosecuting such patent applications have complied with their duty of candor and
disclosure to the USPTO in connection with such applications; and the Company is
not aware of any facts required to be disclosed to the USPTO that were not
disclosed to the USPTO and which would preclude the grant of a patent in
connection with any such application or would reasonably be expected to form the
basis of a finding of invalidity with respect to any patents that have issued
with respect to such applications. To the Company’s knowledge, all patents and
patent applications owned by the Company and filed with the USPTO or any foreign
or international patent authority (the “Company Patent Rights”) and all patents
and patent applications in-licensed by the Company and filed with the USPTO or
any foreign or international patent authority (the “In-licensed Patent Rights”)
have been duly and properly filed; the Company believes it has complied with its
duty of candor and disclosure to the USPTO for the Company Patent Rights and, to
the Company’s knowledge, the licensors of the In-licensed Patent Rights have
complied with their duty of candor and disclosure to the USPTO for the
In-licensed Patent Rights
(s)    Regulatory Compliance. Except as described in the Registration Statement,
the Time of Sale Information and the Prospectus, the Company: (A) is and at all
times has been in material compliance with all statutes, policies, rules and
regulations of the U.S. Food and Drug Administration (the “FDA”), Health Canada
and other comparable Governmental Entities applicable to the ownership, testing
(including clinical trials and pre-clinical studies), development, manufacture,
packaging, processing, use, distribution, marketing, labeling, promotion, sale,
offer for sale, storage, import, export or disposal of any product under
development, manufactured, sold or distributed by the Company (“Applicable
Laws”); (B) has not received any FDA Form 483, notice of adverse finding,
warning letter, untitled letter or other correspondence or notice from the FDA,
Health Canada or any Governmental Authority alleging or asserting material
noncompliance


11

--------------------------------------------------------------------------------





with any Applicable Laws or any licenses, certificates, approvals, clearances,
exemptions, authorizations, permits and supplements or amendments thereto
required by any such Applicable Laws (“Authorizations”); (C) possesses all
material Authorizations and such Authorizations are valid and in full force and
effect and the Company is not in material violation of any term of any such
Authorizations; (D) has not received notice of any claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from the FDA, Health Canada or any Governmental Authority or third party
alleging that any product operation or activity is in material violation of any
Applicable Laws or Authorizations and has no knowledge that the FDA, Health
Canada or any Governmental Authority or third party is considering any such
claim, litigation, arbitration, action, suit, investigation or proceeding; (E)
has not received notice that the FDA, Health Canada or any Governmental
Authority has taken, is taking or intends to take action to limit, suspend,
modify or revoke any material Authorizations and has no knowledge that the FDA,
Health Canada or any Governmental Authority is considering such action; and (F)
has filed, obtained, maintained or submitted all material reports, documents,
forms, notices, applications, records, claims, submissions and supplements or
amendments as required by any Applicable Laws or Authorizations and that all
such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were materially complete and correct
on the date filed (or were corrected or supplemented by a subsequent
submission).
The Company has operated and currently is in compliance with all applicable
health care laws, rules and regulations (except where such failure to operate or
non-compliance would not, singly or in the aggregate, result in a Material
Adverse Change), including, without limitation, (i) the Federal, Food, Drug and
Cosmetic Act (21 U.S.C. §§ 301 et seq.) and the Public Health Service Act (42
U.S.C. § 262) and the rules and regulations promulgated thereunder
(collectively, “FFDCA”); (ii) the Food and Drugs Act (Canada), its associated
regulations (the “CFDA”); (iii) all applicable federal, state, provincial, local
and all applicable similar foreign healthcare laws, including, without
limitation, the federal Anti-kickback Statute (42 U.S.C. § 1320a-7b(b)), the
U.S. Physician Payments Sunshine Act (42 U.S.C. § 1320a-7h), the civil False
Claims Act (31 U.S.C. §§ 3729 et seq.), the criminal False Claims Law (42 U.S.C.
§ 1320a-7b(a)), all criminal laws relating to healthcare fraud and abuse,
including but not limited to 18 U.S.C. Sections 286 and 287, the healthcare
fraud criminal provisions under the U.S. Health Insurance Portability and
Accountability Act of 1996 (“HIPAA”) (42 U.S.C. Section 1320d et seq.), the
exclusion laws (42 U.S.C. § 1320a-7), and the civil monetary penalties law (42
U.S.C. § 1320a-7a); (iv) HIPAA, as amended by the Health Information Technology
for Economic Clinical Health Act (42 U.S.C. Section 17921 et seq.); (v) the
Privacy Act (Canada), the Personal Information Protection and Electronic
Documents Act (Canada), the Personal Health Information Protection Act (Ontario)
and other personal health information privacy laws; (vi) the regulations
promulgated pursuant to such laws; and (vii) any other similar local, state,
provincial, federal, or foreign laws (collectively, the “Health Care Laws”).
Neither the Company, nor to the Company’s knowledge, any of its officers,
directors, employees or agents have engaged in activities which are cause for
false claims liability, civil penalties, or mandatory or permissive exclusion
from Medicare, Medicaid, or any other state, provincial or federal healthcare
program. The Company has not received written notice or other communication of
any claim, action, suit, audit, survey, proceeding, hearing, enforcement,
investigation, arbitration or other action (“Action”) from any court or
arbitrator or Governmental Authority or regulatory authority or third party
alleging that any product operation or activity is in violation of any Health


12

--------------------------------------------------------------------------------





Care Laws, and, to the Company’s knowledge, no such claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action is
threatened. The Company is not a party to and does not have any ongoing
reporting obligations pursuant to any corporate integrity agreement, deferred
prosecution agreement, monitoring agreement, consent decree, settlement order,
plan of correction or similar agreement imposed by any governmental or
regulatory authority. Additionally, neither the Company, nor to the Company’s
knowledge, any of its employees, officers or directors, has been excluded,
suspended or debarred from participation in any U.S. state or federal health
care program or human clinical research or, to the knowledge of the Company, is
subject to a governmental inquiry, investigation, proceeding, or other similar
action that would reasonably be expected to result in debarment, suspension, or
exclusion.
The non-clinical studies and clinical trials conducted by or, to the Company’s
knowledge, on behalf of the Company were and, if still ongoing, are being
conducted in all material respects in accordance with applicable guidance
received from the FDA, and experimental protocols, procedures and controls
pursuant to accepted professional scientific standards, current good clinical
practices and current good laboratory practices as required by the FDA, Health
Canada and any other Governmental Authority and all Authorizations and
Applicable Laws, including, without limitation, the FFDCA, the CFDA, and the
International Conference on Harmonization Guidelines; the descriptions of the
results of such studies and clinical trials contained in the Registration
Statement, the Time of Sale Information and the Prospectus are, to the Company’s
knowledge, accurate and complete in all material respects and fairly present the
data derived from such studies and clinical trials; except to the extent
disclosed in the Registration Statement, the Time of Sale Information and the
Prospectus, the Company is not aware of any studies or clinical trials, the
results of which the Company believes reasonably call into question the study or
trial results described or referred to in the Registration Statement, the Time
of Sale Information and the Prospectus when viewed in the context in which such
results are described and the clinical state of development; and, except to the
extent disclosed in the Registration Statement, the Time of Sale Information or
the Prospectus, the Company has not received any notices or correspondence from
the FDA, Health Canada or any Governmental Entity requiring the termination or
suspension of any studies or clinical trials conducted by or on behalf of the
Company, other than ordinary course communications with respect to modifications
in connection with the design and implementation of such clinical trials, copies
of which communications have been made available to the Agent.
(t)    All Necessary Permits, etc. The Company and its subsidiaries possess all
permits, licenses, approvals, consents and other authorizations (collectively,
“Permits”) issued by the appropriate federal, state, local or foreign regulatory
agencies or bodies necessary to conduct the businesses now operated by them; the
Company and its subsidiaries are in compliance with the terms and conditions of
all such Permits and all of the Permits are valid and in full force and effect,
except, in each case, where the failure so to comply or where the invalidity of
such Permits or the failure of such Permits to be in full force and effect,
individually or in the aggregate, would not have a Material Adverse Change; and
neither the Company nor any of its subsidiaries has received any notice of
proceedings relating to the revocation or material modification of any such
Permits.
(u)    Title to Properties. Each of the Company and each of its subsidiaries has
good and marketable title to all real and tangible property described in the
Registration Statement, the Time


13

--------------------------------------------------------------------------------





of Sale Information and the Prospectus as being owned by it, in each case free
and clear of all liens, encumbrances and defects except such as are described in
the Registration Statement, the Time of Sale Information and the Prospectus or
are not material to the business of the Company or any of its subsidiaries; and
any real property and buildings described in the Registration Statement, the
Time of Sale Information and the Prospectus as being held under lease by the
Company or any of its subsidiaries are held under valid, subsisting and
enforceable leases with such exceptions as are not material and do not
materially interfere with the use made and proposed to be made of such property
and buildings by the Company or any of its subsidiaries.
(v)    Tax Law Compliance. All U.S. federal income tax returns of the Company
and its subsidiaries required by law to be filed have been filed and all taxes
shown by such returns or otherwise assessed, which are due and payable, have
been paid, except assessments against which appeals have been or will be
promptly taken and as to which adequate reserves have been provided. The Company
and its subsidiaries have filed all other tax returns that are required to have
been filed by them pursuant to applicable foreign, state, local or other law,
except insofar as the failure to file such returns, individually or in the
aggregate, would not result in a Material Adverse Change, and have paid all
taxes due pursuant to such returns or pursuant to any assessment received by the
Company or any of its subsidiaries except for such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided.
The charges, accruals and reserves on the books of the Company and its
subsidiaries in respect of any income and corporation tax liability for any
years not finally determined are adequate in all material respects to meet any
assessments or re-assessments for additional income tax for any years not
finally determined.
(w)    Insurance. Each of the Company and its subsidiaries are insured by
recognized, financially sound and reputable institutions with policies in such
amounts and with such deductibles and covering such risks as are generally
deemed adequate by the Company and customary for their businesses including, but
not limited to, policies covering real and personal property owned or leased by
the Company and its subsidiaries against theft, damage, destruction, acts of
vandalism and earthquakes and policies covering the Company and its subsidiaries
for product liability claims and clinical trial liability claims. The Company
has no reason to believe that it or any of its subsidiaries will not be able (i)
to renew its existing insurance coverage as and when such policies expire or
(ii) to obtain comparable coverage from similar institutions as may be necessary
or appropriate to conduct its business as now conducted and at a cost that would
not reasonably be expected to have a Material Adverse Change. Neither the
Company nor any of its subsidiaries has been denied any insurance coverage which
it has sought or for which it has applied.
(x)    Compliance with Environmental Laws. Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Change:
(i) neither the Company nor any of its subsidiaries is in violation of any
federal, state, local or foreign statute, law, rule, regulation, ordinance,
code, policy or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to pollution or protection of human health, the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to the release or threatened release
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances, petroleum or petroleum products


14

--------------------------------------------------------------------------------





(collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”); (ii) the Company and
its subsidiaries have all permits, authorizations and approvals required under
any applicable Environmental Laws and are each in compliance with their
requirements; (iii) there are no pending or, to the Company’s knowledge,
threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of noncompliance or violation,
investigation or proceedings relating to any Environmental Law against the
Company or any of its subsidiaries; and (iv) there are no events or
circumstances that might reasonably be expected to form the basis of an order
for clean-up or remediation, or an action, suit or proceeding by any private
party or governmental body or agency, against or affecting the Company or any of
its subsidiaries relating to Hazardous Materials or any Environmental Laws.
(y)    ERISA Compliance. Except as would not reasonably be expected to result in
a Material Adverse Change, the Company and its subsidiaries and any “employee
benefit plan” (as defined under the Employee Retirement Income Security Act of
1974, as amended, and the regulations and published interpretations thereunder
(collectively, “ERISA”)) established or maintained by the Company, its
subsidiaries or their “ERISA Affiliates” (as defined below) are in compliance
with ERISA. “ERISA Affiliate” means, with respect to the Company or any of its
subsidiaries, any member of any group of organizations described in Sections
414(b), (c), (m) or (o) of the Internal Revenue Code of 1986, as amended, and
the regulations and published interpretations thereunder (the “Code”) of which
the Company or such subsidiary is a member. No “reportable event” (as defined
under ERISA) has occurred or is reasonably expected to occur with respect to any
“employee benefit plan” established or maintained by the Company, its
subsidiaries or any of their ERISA Affiliates. No “employee benefit plan”
established or maintained by the Company, its subsidiaries or any of their ERISA
Affiliates, if such “employee benefit plan” were terminated, would have an
“amount of unfunded benefit liabilities” (as defined under ERISA) that would
reasonably be expected to result in a Material Adverse Change. Except as would
not reasonably be expected to result in a Material Adverse Change, neither the
Company, its subsidiaries nor any of their ERISA Affiliates has incurred or
reasonably expects to incur any liability under (i) Title IV of ERISA with
respect to termination of, or withdrawal from, any “employee benefit plan” or
(ii) Sections 412, 4971, 4975 or 4980B of the Code. Each employee benefit plan
established or maintained by the Company, its subsidiaries or any of their ERISA
Affiliates that is subject to Section 412 of the Code or Title IV or ERISA and
is intended to be qualified under Section 401(a) of the Code is so qualified and
nothing has occurred, whether by action or failure to act, which would cause the
loss of such qualification.
(z)    Company Not an “Investment Company.” The Company is not and will not be,
either after receipt of payment for the Shares or after the application of the
proceeds therefrom, an “investment company”, as such term is defined in the
Investment Company Act of 1940, as amended (the “Investment Company Act”).
(aa)    No Price Stabilization or Manipulation; Compliance with Regulation M.
Neither the Company nor any of its subsidiaries has taken, directly or
indirectly, any action designed to or that might cause or result in
stabilization or manipulation of the price of the Common Shares or of any
“reference security” (as defined in Rule 100 of Regulation M under the Exchange
Act


15

--------------------------------------------------------------------------------





(“Regulation M”)) with respect to the Common Shares, whether to facilitate the
sale or resale of the Shares or otherwise, and has taken no action which would
directly or indirectly violate Regulation M.
(bb)    Related-Party Transactions. There are no business relationships or
related-party transactions involving the Company or any of its subsidiaries or,
to the knowledge of the Company, any other person required to be described in
the Registration Statement, the Time of Sale Information or the Prospectus that
have not been described as required.
(cc)    FINRA Matters. All of the information provided to the Agent or to
counsel for the Agent by the Company, its counsel, its officers and directors
and the holders of any securities (debt or equity) or options to acquire any
securities of the Company in connection with the offering of the Shares is true,
complete, correct and compliant with FINRA’s rules and any letters, filings or
other supplemental information provided to FINRA pursuant to FINRA Rules or NASD
Conduct Rules is true, complete and correct.
(dd)    Statistical and Market-Related Data. All statistical, demographic and
market related data included in the Registration Statement, the Time of Sale
Information or the Prospectus are based on or derived from sources that the
Company believes, after reasonable inquiry, to be reliable and accurate. To the
extent required, the Company has obtained the written consent to the use of such
data from such sources.
(ee)    No Unlawful Contributions or Other Payments. Neither the Company nor any
of its subsidiaries nor, to the best of the Company’s knowledge, any employee or
agent of the Company or any subsidiary, has made any contribution or other
payment to any official of, or candidate for, any federal, state or foreign
office in violation of any law or of the character required to be disclosed in
the Registration Statement, the Time of Sale Information or the Prospectus.
(ff)    Foreign Corrupt Practices Act. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee, affiliate or other person acting on behalf of the Company or any of
its subsidiaries has, in the course of its actions for, or on behalf of, the
Company or any of its subsidiaries (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
domestic government official, “foreign official” (as defined in the U.S. Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (collectively, the “FCPA”) or employee from corporate funds; (iii)
violated or is in violation of any provision of the FCPA or any applicable
non-U.S. anti-bribery statute or regulation; or (iv) made any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
domestic government official, such foreign official or employee; and the Company
and its subsidiaries and, to the knowledge of the Company, the Company’s
affiliates have conducted their respective businesses in compliance with the
FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.
(gg)    Money Laundering Laws. The operations of the Company and its
subsidiaries are, and have been conducted at all times, in compliance with
applicable financial recordkeeping and


16

--------------------------------------------------------------------------------





reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all applicable jurisdictions,
the rules and regulations thereunder and any related or similar applicable
rules, regulations or guidelines, issued, administered or enforced by any
governmental agency (collectively, the “Money Laundering Laws”) and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Company or any of its subsidiaries with
respect to the Money Laundering Laws is pending or, to the best knowledge of the
Company, threatened.
(hh)    OFAC. Neither the Company nor any of its subsidiaries nor, to the
knowledge of the Company, after due inquiry, any director, officer, agent,
employee, affiliate or person acting on behalf of the Company or any of its
subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of this offering,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
or any joint venture partner or other person or entity, for the purpose of
financing the activities of or business with any person, or in any country or
territory, that currently is the subject to any U.S. sanctions administered by
OFAC or in any other manner that will result in a violation by any person
(including any person participating in the transaction whether as underwriter,
advisor, investor or otherwise) of U.S. sanctions administered by OFAC.
(ii)    Brokers. Except pursuant to this Agreement, there is no broker, finder
or other party that is entitled to receive from the Company any brokerage or
finder’s fee or other fee or commission as a result of any transactions
contemplated by this Agreement.
(jj)    Forward-Looking Statements. Each financial or operational projection or
other “forward-looking statement” (as defined by Section 27A of the Securities
Act or Section 21E of the Exchange Act) contained in the Registration Statement,
the Time of Sale Information or the Prospectus (i) was so included by the
Company in good faith and with reasonable basis after due consideration by the
Company of the underlying assumptions, estimates and other applicable facts and
circumstances and (ii) is accompanied by meaningful cautionary statements
identifying those factors that could cause actual results to differ materially
from those in such forward looking statement. No such statement was made with
the knowledge of an executive officer or director of the Company that it was
false or misleading.
(kk)    Emerging Growth Company Status. From the time of initial submission of
the Registration Statement to the Commission (or, if earlier, the first date on
which the Company engaged in any Section 5(d) Written Communication or any
Section 5(d) Oral Communication) through the date hereof, the Company has been
and is an “emerging growth company,” as defined in Section 2(a) of the
Securities Act (an “Emerging Growth Company”).
(ll)    Sarbanes-Oxley Act. Solely to the extent that the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”), including Section 402 related to loans and Sections 302
and 906 related to certifications, are or have been applicable to the Company,
there is and has been no failure on the part of the Company or any of the
Company’s directors or officers, in their capacities as such, to comply in all
material respects with any applicable provisions of the Sarbanes-Oxley Act


17

--------------------------------------------------------------------------------





(mm)    No Rights to Purchase Preferred Stock. The issuance and sale of the
Shares as contemplated hereby will not cause any holder of any shares of capital
stock, securities convertible into or exchangeable or exercisable for capital
stock or options, warrants or other rights to purchase capital stock or any
other securities of the Company to have any right to acquire any shares of
preferred stock of the Company.
(nn)    No Contract Terminations. Neither the Company nor any of its
subsidiaries has sent or received any communication regarding termination of, or
intent not to renew, any of the contracts or agreements referred to or described
in the Prospectus or any free writing prospectus, or referred to or described
in, or filed as an exhibit to, the Registration Statement, or any document
incorporated by reference therein, and no such termination or non-renewal has
been threatened by the Company or any of its subsidiaries or, to the Company’s
knowledge, any other party to any such contract or agreement, which threat of
termination or non-renewal has not been rescinded as of the date hereof.
(oo)    Duties, Transfer Taxes, Etc. No stamp or other issuance or transfer
taxes or duties and no capital gains, income, withholding or other taxes are
payable by the Agent in the United States or any political subdivision or taxing
authority thereof or therein in connection with the execution, delivery or
performance of this Agreement by the Company or the sale and delivery by the
Company of the Shares.
(pp)    Compliance with Data Privacy Laws. To the Company’s knowledge, the
Company and its subsidiaries are, and at all prior times were, in material
compliance with all applicable state and federal data privacy and security laws
and regulations (collectively, the “Privacy Laws”). The Company and its
subsidiaries have in place, comply with, and take commercially reasonable steps
reasonably designed to comply in all material respects with their policies and
procedures relating to data privacy and security and the collection, storage,
use, disclosure, handling, and analysis of Personal Data (as defined below) (the
“Policies”). The Company and its subsidiaries have at all times made all
disclosures to users or customers required by the Privacy Laws, and none of such
disclosures made or contained in any Policy have, to the knowledge of the
Company, been materially inaccurate or in violation of any Privacy Laws in any
material respect. The Company further certifies that neither it nor any
subsidiary: (i) has received written notice of any actual or potential liability
under or relating to, or actual or potential violation of, any of the Privacy
Laws, (ii) is currently conducting or paying for, in whole or in part, any
investigation, remediation, or other corrective action pursuant to any Privacy
Law; or (iii) is a party to any order, decree, or agreement from or with a
governmental or regulatory authority or agency that imposes any obligation or
liability under any Privacy Law.
(qq)    Cybersecurity. To the Company’s knowledge, the Company and its
subsidiaries’ information technology assets and equipment, computers, systems,
networks, hardware, software, websites, applications, and databases
(collectively, “IT Systems”) are adequate for, and operate and perform in all
material respects as required in connection with the operation of the business
of the Company and its subsidiaries as currently conducted, free and clear of
all material bugs, errors, defects, Trojan horses, time bombs, malware and other
corruptants. The Company and its subsidiaries have implemented and maintained
commercially reasonable physical, technical and administrative controls,
policies, procedures, and safeguards to maintain and protect their material


18

--------------------------------------------------------------------------------





confidential information and the integrity, continuous operation, redundancy and
security of all IT Systems and data, including “Personal Data,” used in
connection with their businesses. “Personal Data” means (i) a natural person’s
name, street address, telephone number, e-mail address, photograph, social
security number or tax identification number, driver’s license number, passport
number, credit card number, bank information, or customer or account number;
(ii) any information which would qualify as “personally identifying information”
under the Federal Trade Commission Act, as amended; (iii) if applicable to the
Company, “personal data” as defined by EU General Data Protection Regulation
(“GDPR”); (iv) if applicable to the Company, any information which would qualify
as “protected health information” under HIPAA; and (v) any other piece of
information that allows the identification of such natural person, or his or her
family, or permits the collection or analysis of any data related to an
identified person’s health or sexual orientation. To the Company’s knowledge,
there have been no breaches, violations, outages or unauthorized uses of or
accesses to same, except for those that have been remedied without material cost
or liability or the duty to notify any other person, nor any incidents under
internal review or investigations relating to the same. The Company and its
subsidiaries are presently in material compliance with all applicable laws or
statutes and all judgments, orders, rules and regulations of any court or
arbitrator or governmental or regulatory authority, internal policies and
contractual obligations relating to the privacy and security of IT Systems and
Personal Data and to the protection of such IT Systems and Personal Data from
unauthorized use, access, misappropriation or modification.
(rr)    Other Underwriting Agreements. The Company is not a party to any
agreement with an agent or underwriter for any other “at the market” or
continuous equity transaction.
Any certificate signed by any officer of the Company or any of its subsidiaries
and delivered to the Agent or to counsel for the Agent in connection with an
issuance of Shares shall be deemed a representation and warranty by the Company
to the Agent as to the matters covered thereby on the date of such certificate.
The Company has a reasonable basis for making each of the representations set
forth in this Section 2. The Company acknowledges that the Agent and, for
purposes of the opinions to be delivered pursuant to ‎Section 4(o) hereof,
counsel to the Company and counsel to the Agent, will rely upon the accuracy and
truthfulness of the foregoing representations and hereby consents to such
reliance.
Section 3.     ISSUANCE AND SALE OF COMMON SHARES
(a)    Sale of Securities. On the basis of the representations, warranties and
agreements herein contained, but subject to the terms and conditions herein set
forth, the Company and the Agent agree that the Company may from time to time
seek to sell Shares through the Agent, acting as sales agent, or directly to the
Agent, acting as principal, as follows, with an aggregate Sales Price of up to
the Maximum Program Amount, based on and in accordance with Issuance Notices as
the Company may deliver, during the Agency Period.


19

--------------------------------------------------------------------------------





(b)    Mechanics of Issuances.
(i) Issuance Notice. Upon the terms and subject to the conditions set forth
herein, on any Trading Day during the Agency Period on which the conditions set
forth in Section 5(a) and Section 5(b) shall have been satisfied, the Company
may exercise its right to request an issuance of Shares by delivering to the
Agent an Issuance Notice; provided, however, that (A) in no event may the
Company deliver an Issuance Notice to the extent that (I) the sum of (x) the
aggregate Sales Price of the requested Issuance Amount, plus (y) the aggregate
Sales Price of all Shares issued under all previous Issuance Notices effected
pursuant to this Agreement, would exceed the Maximum Program Amount; and (B)
prior to delivery of any Issuance Notice, the period set forth for any previous
Issuance Notice shall have expired or been terminated. An Issuance Notice shall
be considered delivered on the Trading Day that it is received by e‑mail to the
persons set forth in Schedule A hereto and confirmed by the Company by telephone
(including a voicemail message to the persons so identified), with the
understanding that, with adequate prior written notice, the Agent may modify the
list of such persons from time to time.
(ii)    Agent Efforts. Upon the terms and subject to the conditions set forth in
this Agreement, upon the receipt of an Issuance Notice, the Agent will use its
commercially reasonable efforts consistent with its normal sales and trading
practices to place the Shares with respect to which the Agent has agreed to act
as sales agent, subject to, and in accordance with the information specified in,
the Issuance Notice, unless the sale of the Shares described therein has been
suspended, cancelled or otherwise terminated in accordance with the terms of
this Agreement. For the avoidance of doubt, the parties to this Agreement may
modify an Issuance Notice at any time provided they both agree in writing to any
such modification.
(iii)    Method of Offer and Sale. The Shares may be offered and sold (A) in
privately negotiated transactions with the consent of the Company; (B) as block
transactions; or (C) by any other method permitted by law deemed to be an “at
the market offering” as defined in Rule 415(a)(4) under the Securities Act,
including sales made directly on the Principal Market or sales made into any
other existing trading market of the Common Shares. Nothing in this Agreement
shall be deemed to require either party to agree to the method of offer and sale
specified in the preceding sentence, and (except as specified in clauses (A) and
(B) above) the method of placement of any Shares by the Agent shall be at the
Agent’s discretion.
(iv)    Confirmation to the Company. If acting as sales agent hereunder, the
Agent will provide written confirmation to the Company no later than the opening
of the Trading Day next following the Trading Day on which it has placed Shares
hereunder setting forth the number of shares sold on such Trading Day, the
corresponding Sales Price and the Issuance Price payable to the Company in
respect thereof.
(v)    Settlement. Each issuance of Shares will be settled on the applicable
Settlement Date for such issuance of Shares and, subject to the provisions of
Section 5, on or before each Settlement Date, the Company will, or will cause
its transfer agent to, electronically transfer the Shares being sold by
crediting the Agent or its designee’s account at The Depository Trust Company
through its Deposit/Withdrawal At Custodian (DWAC) System, or by such other
means of delivery as may be mutually agreed upon by the parties hereto and, upon
receipt of such Shares, which in


20

--------------------------------------------------------------------------------





all cases shall be freely tradable, transferable, registered shares in good
deliverable form, the Agent will deliver, by wire transfer of immediately
available funds, the related Issuance Price in same day funds delivered to an
account designated by the Company prior to the Settlement Date. The Company may
sell Shares to the Agent as principal at a price agreed upon at each relevant
time Shares are sold pursuant to this Agreement (each, a “Time of Sale”).
(vi)    Suspension or Termination of Sales. Consistent with standard market
settlement practices, the Company or the Agent may, upon notice to the other
party hereto in writing or by telephone (confirmed immediately by verifiable
email), suspend any sale of Shares, and the period set forth in an Issuance
Notice shall immediately terminate; provided, however, that (A) such suspension
and termination shall not affect or impair either party’s obligations with
respect to any Shares placed or sold hereunder prior to the receipt of such
notice; (B) if the Company suspends or terminates any sale of Shares after the
Agent confirms such sale to the Company, the Company shall still be obligated to
comply with Section 3(b)(v) with respect to such Shares; and (C) if the Company
defaults in its obligation to deliver Shares on a Settlement Date, the Company
agrees that it will hold the Agent harmless against any loss, claim, damage or
expense (including, without limitation, penalties, interest and reasonable legal
fees and expenses), as incurred, arising out of or in connection with such
default by the Company. The parties hereto acknowledge and agree that, in
performing its obligations under this Agreement, the Agent may borrow Common
Shares from stock lenders in the event that the Company has not delivered Shares
to settle sales as required by subsection (v) above, and may use the Shares to
settle or close out such borrowings. The Company agrees that no such notice
shall be effective against the Agent unless it is made to the persons identified
in writing by the Agent pursuant to Section 3(b)(i).
(vii)    No Guarantee of Placement, Etc. The Company acknowledges and agrees
that (A) there can be no assurance that the Agent will be successful in placing
Shares; (B) the Agent will incur no liability or obligation to the Company or
any other Person if it does not sell Shares; and (C) the Agent shall be under no
obligation to purchase Shares on a principal basis pursuant to this Agreement,
except as otherwise specifically agreed by the Agent and the Company.
(viii)    Material Non-Public Information. Notwithstanding any other provision
of this Agreement, the Company and the Agent agree that the Company shall not
deliver any Issuance Notice to the Agent, and the Agent shall not be obligated
to place any Shares, during any period in which the Company is in possession of
material non-public information.
(c)    Fees. As compensation for services rendered, the Company shall pay to the
Agent, on the applicable Settlement Date, the Selling Commission for the
applicable Issuance Amount (including with respect to any suspended or
terminated sale pursuant to Section 3(b)(vi)) by the Agent deducting the Selling
Commission from the applicable Issuance Amount.
(d)    Expenses. The Company agrees to pay all costs, fees and expenses incurred
in connection with the performance of its obligations hereunder and in
connection with the transactions contemplated hereby, including without
limitation (i) all expenses incident to the issuance and delivery of the Shares
(including all printing and engraving costs); (ii) all fees and expenses of the
registrar and transfer agent of the Shares; (iii) all necessary issue, transfer
and other stamp taxes in connection with the issuance and sale of the Shares;
(iv) all fees and expenses of the Company’s


21

--------------------------------------------------------------------------------





counsel, independent public or certified public accountants and other advisors;
(v) all costs and expenses incurred in connection with the preparation,
printing, filing, shipping and distribution of the Registration Statement
(including financial statements, exhibits, schedules, consents and certificates
of experts), the Prospectus, any Free Writing Prospectus (as defined below)
prepared by or on behalf of, used by, or referred to by the Company, and all
amendments and supplements thereto, and this Agreement; (vi) all filing fees,
attorneys’ fees and expenses incurred by the Company or the Agent in connection
with qualifying or registering (or obtaining exemptions from the qualification
or registration of) all or any part of the Shares for offer and sale under the
state securities or blue sky laws or the provincial securities laws of Canada,
and, if requested by the Agent, preparing and printing a “Blue Sky Survey” or
memorandum and a “Canadian wrapper”, and any supplements thereto, advising the
Agent of such qualifications, registrations, determinations and exemptions;
(vii) the reasonable fees and disbursements of the Agent’s counsel,
including the reasonable fees and expenses of counsel for the Agent in
connection with, FINRA review, if any, and approval of the Agent’s participation
in the offering and distribution of the Shares; (viii) the filing fees incident
to FINRA review, if any; (ix) the costs and expenses of the Company relating to
investor presentations on any “road show” undertaken in connection with the
marketing of the offering of the Shares, including, without limitation, expenses
associated with the preparation or dissemination of any electronic road show,
expenses associated with the production of road show slides and graphics, fees
and expenses of any consultants engaged in connection with the road show
presentations with the prior approval of the Company, travel and lodging
expenses of the representatives, employees and officers of the Company and of
the Agent and any such consultants, and the cost of any aircraft chartered in
connection with the road show; and (x) the fees and expenses associated with
listing the Shares on the Principal Market. The fees and disbursements of
Agent’s counsel pursuant to subsections (vi) and (vii) above shall not exceed
(A) $50,000 in connection with the first Issuance Notice and (B) $15,000 in
connection with each Triggering Event Date (as defined below) on which the
Company is required to provide a certificate pursuant to Section 4(o).
Section 4.     ADDITIONAL COVENANTS
The Company covenants and agrees with the Agent as follows, in addition to any
other covenants and agreements made elsewhere in this Agreement:
(a)    Exchange Act Compliance. During the Agency Period, the Company shall (i)
file, on a timely basis, with the Commission all reports and documents required
to be filed under Section 13, 14 or 15 of the Exchange Act in the manner and
within the time periods required by the Exchange Act; and (ii) either (A)
include in its quarterly reports on Form 10-Q and its annual reports on Form
10-K, a summary detailing, for the relevant reporting period, (1) the number of
Shares sold through the Agent pursuant to this Agreement and (2) the net
proceeds received by the Company from such sales or (B) prepare a prospectus
supplement containing, or include in such other filing permitted by the
Securities Act or Exchange Act (each an “Interim Prospectus Supplement”), such
summary information and, at least once a quarter and subject to this Section 4,
file such Interim Prospectus Supplement pursuant to Rule 424(b) under the
Securities Act (and within the time periods required by Rule 424(b) and Rule
430B under the Securities Act)), provided that the choice of method described in
this Section 4(a)(ii)(A) or (B) shall be in the Company’s sole discretion.


22

--------------------------------------------------------------------------------





(b)    Securities Act Compliance. After the date of this Agreement, the Company
shall promptly advise the Agent in writing (i) of the receipt of any comments
of, or requests for additional or supplemental information from, the Commission;
(ii) of the time and date of any filing of any post-effective amendment to the
Registration Statement, any Rule 462(b) Registration Statement or any amendment
or supplement to the Prospectus, any Free Writing Prospectus; (iii) of the time
and date that any post-effective amendment to the Registration Statement or any
Rule 462(b) Registration Statement becomes effective; and (iv) of the issuance
by the Commission of any stop order suspending the effectiveness of the
Registration Statement or any post-effective amendment thereto, any Rule 462(b)
Registration Statement or any amendment or supplement to the Prospectus or of
any order preventing or suspending the use of any Free Writing Prospectus or the
Prospectus, or of any proceedings to remove, suspend or terminate from listing
or quotation the Common Shares from any securities exchange upon which they are
listed for trading or included or designated for quotation, or of the
threatening or initiation of any proceedings for any of such purposes. If the
Commission shall enter any such stop order at any time, the Company will use its
reasonable best efforts to obtain the lifting of such order at the earliest
possible moment. Additionally, the Company agrees that it shall comply with the
provisions of Rule 424(b) and Rule 433, as applicable, under the Securities Act
and will use its reasonable efforts to confirm that any filings made by the
Company under such Rule 424(b) or Rule 433 were received in a timely manner by
the Commission.
(c)    Amendments and Supplements to the Prospectus and Other Securities Act
Matters. If any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Prospectus so that the Prospectus does not
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances when the Prospectus is delivered to a purchaser, not misleading,
or if in the opinion of the Agent or counsel for the Agent it is otherwise
necessary to amend or supplement the Prospectus to comply with applicable law,
including the Securities Act, the Company agrees (subject to Sections 4(d) and
4(f)) to promptly prepare, file with the Commission and furnish at its own
expense to the Agent, amendments or supplements to the Prospectus so that the
statements in the Prospectus as so amended or supplemented will not include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances when
the Prospectus is delivered to a purchaser, be misleading or so that the
Prospectus, as amended or supplemented, will comply with applicable law
including the Securities Act. Neither the Agent’s consent to, or delivery of,
any such amendment or supplement shall constitute a waiver of any of the
Company’s obligations under Sections 4(d) and 4(f). Notwithstanding the
foregoing, the Company shall not be required to file such amendment or
supplement if there is no pending Issuance Notice and the Company believes that
it is in its best interests not to file such amendment or supplement.
(d)    Agent’s Review of Proposed Amendments and Supplements. Prior to amending
or supplementing the Registration Statement (including any registration
statement filed under Rule 462(b) under the Securities Act) or the Prospectus
(excluding any amendment or supplement through incorporation of any report filed
under the Exchange Act), the Company shall furnish to the Agent for review, a
reasonable amount of time prior to the proposed time of filing or use thereof, a
copy of each such proposed amendment or supplement, and the Company shall not
file or use any such proposed amendment or supplement without the Agent’s prior
consent, and to file with the


23

--------------------------------------------------------------------------------





Commission within the applicable period specified in Rule 424(b) under the
Securities Act any prospectus required to be filed pursuant to such Rule.
(e)    Use of Free Writing Prospectus. Neither the Company nor the Agent has
prepared, used, referred to or distributed, or will prepare, use, refer to or
distribute, without the other party’s prior written consent, any “written
communication” that constitutes a “free writing prospectus” as such terms are
defined in Rule 405 under the Securities Act with respect to the offering
contemplated by this Agreement (any such free writing prospectus being referred
to herein as a “Free Writing Prospectus”).
(f)    Free Writing Prospectuses. The Company shall furnish to the Agent for
review, a reasonable amount of time prior to the proposed time of filing or use
thereof, a copy of each proposed free writing prospectus or any amendment or
supplement thereto to be prepared by or on behalf of, used by, or referred to by
the Company and the Company shall not file, use or refer to any proposed free
writing prospectus or any amendment or supplement thereto without the Agent’s
consent. The Company shall furnish to the Agent, without charge, as many copies
of any free writing prospectus prepared by or on behalf of, or used by the
Company, as the Agent may reasonably request. If at any time when a prospectus
is required by the Securities Act (including, without limitation, pursuant to
Rule 173(d)) to be delivered in connection with sales of the Shares (but in any
event if at any time through and including the date of this Agreement) there
occurred or occurs an event or development as a result of which any free writing
prospectus prepared by or on behalf of, used by, or referred to by the Company
conflicted or would conflict with the information contained in the Registration
Statement or included or would include an untrue statement of a material fact or
omitted or would omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances prevailing at that
subsequent time, not misleading, the Company shall promptly amend or supplement
such free writing prospectus to eliminate or correct such conflict or so that
the statements in such free writing prospectus as so amended or supplemented
will not include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances prevailing at such subsequent time, not misleading, as the
case may be; provided, however, that prior to amending or supplementing any such
free writing prospectus, the Company shall furnish to the Agent for review, a
reasonable amount of time prior to the proposed time of filing or use thereof, a
copy of such proposed amended or supplemented free writing prospectus and the
Company shall not file, use or refer to any such amended or supplemented free
writing prospectus without the Agent’s consent.
(g)    Filing of Agent Free Writing Prospectuses. The Company shall not take any
action that would result in the Agent or the Company being required to file with
the Commission pursuant to Rule 433(d) under the Securities Act a free writing
prospectus prepared by or on behalf of the Agent that the Agent otherwise would
not have been required to file thereunder.
(h)    Copies of Registration Statement and Prospectus. After the date of this
Agreement through the last time that a prospectus is required by the Securities
Act (including, without limitation, pursuant to Rule 173(d)) to be delivered in
connection with sales of the Shares, the Company agrees to furnish the Agent
with copies (which may be electronic copies) of the Registration Statement and
each amendment thereto, and with copies of the Prospectus and each amendment or
supplement


24

--------------------------------------------------------------------------------





thereto in the form in which it is filed with the Commission pursuant to the
Securities Act or Rule 424(b) under the Securities Act, both in such quantities
as the Agent may reasonably request from time to time; and, if the delivery of a
prospectus is required under the Securities Act or under the blue sky or
securities laws of any jurisdiction at any time on or prior to the applicable
Settlement Date for any period set forth in an Issuance Notice in connection
with the offering or sale of the Shares and if at such time any event has
occurred as a result of which the Prospectus as then amended or supplemented
would include an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made when such Prospectus is delivered,
not misleading, or, if for any other reason it is necessary during such same
period to amend or supplement the Prospectus or to file under the Exchange Act
any document incorporated by reference in the Prospectus in order to comply with
the Securities Act or the Exchange Act, to notify the Agent and to request that
the Agent suspend offers to sell Shares (and, if so notified, the Agent shall
cease such offers as soon as practicable); and if the Company decides to amend
or supplement the Registration Statement or the Prospectus as then amended or
supplemented, to advise the Agent promptly by telephone (with confirmation in
writing) and to prepare and cause to be filed promptly with the Commission an
amendment or supplement to the Registration Statement or the Prospectus as then
amended or supplemented that will correct such statement or omission or effect
such compliance; provided, however, that if during such same period the Agent is
required to deliver a prospectus in respect of transactions in the Shares, the
Company shall promptly prepare and file with the Commission such an amendment or
supplement.
(i)    Blue Sky Compliance. The Company shall cooperate with the Agent and
counsel for the Agent to qualify or register the Shares for sale under (or
obtain exemptions from the application of) the state securities or blue sky laws
or Canadian provincial securities laws of those jurisdictions designated by the
Agent, shall comply with such laws and shall continue such qualifications,
registrations and exemptions in effect so long as required for the distribution
of the Shares. The Company shall not be required to qualify as a foreign
corporation or to take any action that would subject it to general service of
process in any such jurisdiction where it is not presently qualified or where it
would be subject to taxation as a foreign corporation. The Company will advise
the Agent promptly of the suspension of the qualification or registration of (or
any such exemption relating to) the Shares for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such qualification,
registration or exemption, the Company shall use its reasonable best efforts to
obtain the withdrawal thereof at the earliest possible moment.
(j)    Earnings Statement. As soon as practicable, the Company will make
generally available to its security holders and to the Agent an earnings
statement (which need not be audited) covering a period of at least twelve
months beginning with the first fiscal quarter of the Company occurring after
the date of this Agreement which shall satisfy the provisions of Section 11(a)
of the Securities Act and Rule 158 under the Securities Act.
(k)    Listing; Reservation of Shares. (a) The Company will use its reasonable
best efforts to maintain the listing of the Shares on the Principal Market; and
(b) the Company will reserve and


25

--------------------------------------------------------------------------------





keep available at all times, free of preemptive rights, Shares for the purpose
of enabling the Company to satisfy its obligations under this Agreement.
(l)    Transfer Agent. The Company shall engage and maintain, at its expense, a
registrar and transfer agent for the Shares.
(m)    Due Diligence. During the term of this Agreement, the Company will
reasonably cooperate with any reasonable due diligence review conducted by the
Agent in connection with the transactions contemplated hereby, including,
without limitation, providing information and making available documents and
senior corporate officers, during normal business hours and at the Company’s
principal offices, as the Agent may reasonably request from time to time.
(n)    Representations and Warranties. The Company acknowledges that each
delivery of an Issuance Notice and each delivery of Shares on a Settlement Date
shall be deemed to be (i) an affirmation to the Agent that the representations
and warranties of the Company contained in or made pursuant to this Agreement
are true and correct as of the date of such Issuance Notice or of such
Settlement Date, as the case may be, as though made at and as of each such date,
except as may be disclosed in the Prospectus (including any documents
incorporated by reference therein and any supplements thereto); and (ii) an
undertaking that the Company will advise the Agent if any of such
representations and warranties will not be true and correct as of the Settlement
Date for the Shares relating to such Issuance Notice, as though made at and as
of each such date (except that such representations and warranties shall be
deemed to relate to the Registration Statement and the Prospectus as amended and
supplemented relating to such Shares).
(o)    Deliverables at Triggering Event Dates; Certificates. The Company agrees
that on or prior to the date of the first Issuance Notice and, during the term
of this Agreement after the date of the first Issuance Notice, upon:
(A)    the filing of the Prospectus or the amendment or supplement of any
Registration Statement or Prospectus (other than a prospectus supplement
relating solely to an offering of securities other than the Shares or a
prospectus filed pursuant to Section 4(a)(ii)(B)), by means of a post-effective
amendment, sticker or supplement, but not by means of incorporation of documents
by reference into the Registration Statement or Prospectus;


(B)    the filing with the Commission of an annual report on Form 10-K or a
quarterly report on Form 10-Q (including any Form 10-K/A or Form 10-Q/A
containing amended financial information or a material amendment to the
previously filed annual report on Form 10-K or quarterly report on Form 10-Q),
in each case, of the Company; or


(C)    the filing with the Commission of a current report on Form 8-K of the
Company containing amended financial information (other than information
“furnished” pursuant to Item 2.02 or 7.01 of Form 8-K or to provide disclosure
pursuant to Item 8.01 of Form 8-K relating to reclassification of certain
properties as discontinued operations in accordance with Statement of Financial
Accounting Standards No. 144) that is material to the offering of securities of
the Company in the Agent’s reasonable discretion;


26

--------------------------------------------------------------------------------





(any such event, a “Triggering Event Date”), the Company shall furnish the Agent
(but in the case of clause (C) above only if the Agent reasonably determines
that the information contained in such current report on Form 8-K of the Company
is material) with a certificate as of the Triggering Event Date, in form and
substance satisfactory to the Agent and its counsel, substantially similar to
the form previously provided to the Agent and its counsel, modified, as
necessary, to relate to the Registration Statement and the Prospectus as amended
or supplemented, (A) confirming that the representations and warranties of the
Company contained in this Agreement are true and correct, (B) that the Company
has performed all of its obligations hereunder to be performed on or prior to
the date of such certificate and as to the matters set forth in Section
5(a)(iii) hereof, and (C) containing any other certification that the Agent
shall reasonably request. The requirement to provide a certificate under this
Section 4(o) shall be waived for any Triggering Event Date occurring at a time
when no Issuance Notice is pending or a suspension is in effect, which waiver
shall continue until the earlier to occur of the date the Company delivers
instructions for the sale of Shares hereunder (which for such calendar quarter
shall be considered a Triggering Event Date) and the next occurring Triggering
Event Date. Notwithstanding the foregoing, if the Company subsequently decides
to sell Shares following a Triggering Event Date when a suspension was in effect
and did not provide the Agent with a certificate under this Section 4(o), then
before the Company delivers the instructions for the sale of Shares or the Agent
sells any Shares pursuant to such instructions, the Company shall provide the
Agent with a certificate in conformity with this Section 4(o) dated as of the
date that the instructions for the sale of Shares are issued.
(p)    Legal Opinions. On or prior to the date of the first Issuance Notice and
on or prior to each Triggering Event Date with respect to which the Company is
obligated to deliver a certificate pursuant to Section 4(o) for which no waiver
is applicable and excluding the date of this Agreement, a negative assurances
letter and the written legal opinion of Hogan Lovells US LLP, counsel to the
Company, Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., counsel to the
Agent, and Hogan Lovells US LLP, intellectual property counsel to the Company,
each dated the date of delivery, in form and substance reasonably satisfactory
to Agent and its counsel, substantially similar to the form previously provided
to the Agent and its counsel, modified, as necessary, to relate to the
Registration Statement and the Prospectus as then amended or supplemented;
provided, however, the Company shall be required to furnish no more than one of
each such opinion and negative assurance letter hereunder in connection with the
filing of each of its annual reports on Form 10-K and each of its quarterly
reports on Form 10-Q. In lieu of such opinions for subsequent periodic filings,
in the discretion of the Agent, the Company may furnish a reliance letter from
such counsel to the Agent, permitting the Agent to rely on a previously
delivered opinion letter, modified as appropriate for any passage of time or
Triggering Event Date (except that statements in such prior opinion shall be
deemed to relate to the Registration Statement and the Prospectus as amended or
supplemented as of such Triggering Event Date).
(q)    Comfort Letter. On or prior to the date of the first Issuance Notice and
on or prior to each Triggering Event Date with respect to which the Company is
obligated to deliver a certificate pursuant to Section 4(o) for which no waiver
is applicable and excluding the date of this Agreement, the Company shall cause
Ernst & Young LLP, the independent registered public accounting firm who has
audited the financial statements included or incorporated by reference in the
Registration Statement, to furnish the Agent a comfort letter, dated the date of
delivery, in form and substance


27

--------------------------------------------------------------------------------





reasonably satisfactory to the Agent and its counsel, substantially similar to
the form previously provided to the Agent and its counsel; provided, however,
that any such comfort letter will only be required on the Triggering Event Date
specified to the extent that it contains financial statements filed with the
Commission under the Exchange Act and incorporated or deemed to be incorporated
by reference into a Prospectus. If requested by the Agent, the Company shall
also cause a comfort letter to be furnished to the Agent within ten (10) Trading
Days of the date of occurrence of any material transaction or event requiring
the filing of a current report on Form 8-K containing material amended financial
information of the Company, including the restatement of the Company’s financial
statements. The Company shall be required to furnish no more than one comfort
letter hereunder per calendar quarter.
(r) Secretary’s Certificate. On or prior to the date of the first Issuance
Notice and on or prior to each Triggering Event Date with respect to which the
Company is obligated to deliver a certificate pursuant to Section 4(o) for which
no waiver is applicable and excluding the date of this Agreement, the Company
shall furnish the Agent a certificate executed by the Secretary of the Company,
signing in such capacity, dated the date of delivery (i) certifying that
attached thereto are true and complete copies of the resolutions duly adopted by
the Board of Directors of the Company authorizing the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby
(including, without limitation, the issuance of the Shares pursuant to this
Agreement), which authorization shall be in full force and effect on and as of
the date of such certificate, (ii) certifying and attesting to the office,
incumbency, due authority and specimen signatures of each Person who executed
this Agreement for or on behalf of the Company, and (iii) containing any other
certification that the Agent shall reasonably request.
(a)    Agent’s Own Account; Clients’ Account. The Company consents to the Agent
trading, in compliance with applicable law, in the Common Shares for the Agent’s
own account and for the account of its clients at the same time as sales of the
Shares occur pursuant to this Agreement.
(b)    Investment Limitation. The Company shall not invest, or otherwise use the
proceeds received by the Company from its sale of the Shares in such a manner as
would require the Company or any of its subsidiaries to register as an
investment company under the Investment Company Act.
(c)    Market Activities. The Company will not take, directly or indirectly, any
action designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of the Shares or any other reference
security, whether to facilitate the sale or resale of the Shares or otherwise,
and the Company will, and shall use commercially reasonable efforts to cause
each of its affiliates to, comply with all applicable provisions of Regulation
M. If the limitations of Rule 102 of Regulation M (“Rule 102”) do not apply with
respect to the Shares or any other reference security pursuant to any exception
set forth in Section (d) of Rule 102, then promptly upon notice from the Agent
(or, if later, at the time stated in the notice), the Company will, and shall
use commercially reasonable efforts to cause each of its affiliates to, comply
with Rule 102 as though such exception were not available but the other
provisions of Rule 102 (as interpreted by the Commission) did apply. The Company
shall promptly notify the Agent if it no longer meets the requirements set forth
in Section (d) of Rule 102.


28

--------------------------------------------------------------------------------





(d)    Notice of Other Sale. Without the written consent of the Agent, the
Company will not, directly or indirectly, offer to sell, sell, contract to sell,
grant any option to sell or otherwise dispose of any Common Shares or securities
convertible into or exchangeable for Common Shares (other than Shares
hereunder), warrants or any rights to purchase or acquire Common Shares, during
the period beginning on the third Trading Day immediately prior to the date on
which any Issuance Notice is delivered to the Agent hereunder and ending on the
third Trading Day immediately following the Settlement Date with respect to
Shares sold pursuant to such Issuance Notice; provided, however, that such
restrictions will not be required in connection with the Company’s (i) issuance
or sale of Common Shares, options to purchase Common Shares or Common Shares
issuable upon the exercise of options or other equity awards pursuant to any
employee or director share option, incentive or benefit plan, share purchase or
ownership plan, long-term incentive plan, dividend reinvestment plan, inducement
award under Nasdaq rules or other compensation plan of the Company or its
subsidiaries, as in effect on the date of this Agreement, (ii) issuance or sale
of Common Shares issuable upon exchange, conversion or redemption of securities
or the exercise or vesting of warrants, options or other equity awards
outstanding at the date of this Agreement, and (iii) modification of any
outstanding options, warrants of any rights to purchase or acquire Common
Shares. Without the written consent of the Agent, the Company will not, directly
or indirectly, enter into any other “at the market” or continuous equity
transaction to offer to sell, sell, contract to sell, grant any option to sell
or otherwise dispose of any Common Shares (other than the Shares offered
pursuant to this Agreement) or securities convertible into or exchangeable for
Common Shares, warrants or any rights to purchase or acquire, Common Shares
prior to the termination of this Agreement.
Section 5.     CONDITIONS TO DELIVERY OF ISSUANCE NOTICES AND TO SETTLEMENT
(a)    Conditions Precedent to the Right of the Company to Deliver an Issuance
Notice and the Obligation of the Agent to Sell Shares. The right of the Company
to deliver an Issuance Notice hereunder is subject to the satisfaction, on the
date of delivery of such Issuance Notice, and the obligation of the Agent to use
its commercially reasonable efforts to place Shares during the applicable period
set forth in the Issuance Notice is subject to the satisfaction, on each Trading
Day during the applicable period set forth in the Issuance Notice, of each of
the following conditions:
(i)
Accuracy of the Company’s Representations and Warranties; Performance by the
Company. The Company shall have delivered the certificate required to be
delivered pursuant to Section 4(o) on or before the date on which delivery of
such certificate is required pursuant to Section 4(o). The Company shall have
performed, satisfied and complied with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to such date, including, but not limited to, the covenants
contained in Section 4(p), Section 4(q) and Section 4(r).

(ii)
No Injunction. No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction or any self-regulatory
organization having authority over the matters contemplated hereby that
prohibits or directly and materially adversely affects any of the transactions
contemplated by this Agreement, and no proceeding shall have been commenced that
may have the



29

--------------------------------------------------------------------------------





effect of prohibiting or materially adversely affecting any of the transactions
contemplated by this Agreement.
(iii)
Material Adverse Changes. Except as disclosed in the Prospectus and the Time of
Sale Information, (a) in the judgment of the Agent there shall not have occurred
any Material Adverse Change; and (b) there shall not have occurred any
downgrading, nor shall any notice have been given of any intended or potential
downgrading or of any review for a possible change that does not indicate the
direction of the possible change, in the rating accorded any securities of the
Company or any of its subsidiaries by any “nationally recognized statistical
rating organization” as such term is defined for purposes of Section 3(a)(62) of
the Exchange Act.

(iv)
No Suspension of Trading in or Delisting of Common Shares; Other Events. The
trading of the Common Shares (including without limitation the Shares) shall not
have been suspended by the Commission, the Principal Market or FINRA and the
Common Shares (including without limitation the Shares) shall have been approved
for listing or quotation on and shall not have been delisted from the Nasdaq
Stock Market, the New York Stock Exchange or any of their constituent markets.
There shall not have occurred (and be continuing in the case of occurrences
under clauses (i) and (ii) below) any of the following: (i) trading or quotation
in any of the Company’s securities shall have been suspended or limited by the
Commission or by the Principal Market or trading in securities generally on the
Principal Market shall have been suspended or limited, or minimum or maximum
prices shall have been generally established on any of such stock exchanges by
the Commission or the FINRA; (ii) a general banking moratorium shall have been
declared by any of federal or New York, authorities; or (iii) there shall have
occurred any outbreak or escalation of national or international hostilities or
any crisis or calamity, or any change in the United States or international
financial markets, or any substantial change or development involving a
prospective substantial change in United States’ or international political,
financial or economic conditions, as in the judgment of the Agent is material
and adverse and makes it impracticable to market the Shares in the manner and on
the terms described in the Prospectus or to enforce contracts for the sale of
securities.

(b)    Documents Required to be Delivered on each Issuance Notice Date. The
Agent’s obligation to use its commercially reasonable efforts to place Shares
hereunder shall additionally be conditioned upon the delivery to the Agent on or
before the Issuance Notice Date of a certificate in form and substance
reasonably satisfactory to the Agent, executed by the President and Chief
Executive Officer or Chief Financial Officer of the Company, to the effect that
all conditions to the delivery of such Issuance Notice shall have been satisfied
as at the date of such certificate as required to be delivered pursuant to
Section 4(o) (which certificate shall not be required if the foregoing
representations shall be set forth in the Issuance Notice).
(c)    No Misstatement or Material Omission. Agent shall not have advised the
Company that the Registration Statement, the Prospectus or the Time of Sales
Information, or any amendment or supplement thereto, contains an untrue
statement of fact that in the Agent’s reasonable opinion


30

--------------------------------------------------------------------------------





is material, or omits to state a fact that in the Agent’s reasonable opinion is
material and is required to be stated therein or is necessary to make the
statements therein not misleading.
Section 6.     INDEMNIFICATION AND CONTRIBUTION
(a)    Indemnification of the Agent. The Company agrees to indemnify and hold
harmless the Agent, its officers and employees, and each person, if any, who
controls the Agent within the meaning of the Securities Act or the Exchange Act
against any loss, claim, damage, liability or expense, as incurred, to which the
Agent or such officer, employee or controlling person may become subject, under
the Securities Act, the Exchange Act, other federal or state statutory law or
regulation, or the laws or regulations of foreign jurisdictions where Shares
have been offered or sold or at common law or otherwise (including in settlement
of any litigation), insofar as such loss, claim, damage, liability or expense
(or actions in respect thereof as contemplated below) arises out of or is based
upon (i) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, or any amendment thereto, including any
information deemed to be a part thereof pursuant to Rule 430B under the
Securities Act, or the omission or alleged omission therefrom of a material fact
required to be stated therein or necessary to make the statements therein not
misleading; (ii) any untrue statement or alleged untrue statement of a material
fact contained in any Free Writing Prospectus that the Company has used,
referred to or filed, or is required to file, pursuant to Rule 433(d) of the
Securities Act or the Prospectus (or any amendment or supplement thereto), or
the omission or alleged omission therefrom of a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; or (iii) any act or failure to act or any
alleged act or failure to act by the Agent in connection with, or relating in
any manner to, the Common Shares or the offering contemplated hereby, and which
is included as part of or referred to in any loss, claim, damage, liability or
action arising out of or based upon any matter covered by clause (i) or (ii)
above, provided that the Company shall not be liable under this clause (iii) to
the extent that a court of competent jurisdiction shall have determined by a
final judgment that such loss, claim, damage, liability or action resulted
directly from any such acts or failures to act undertaken or omitted to be taken
by the Agent through its bad faith or willful misconduct, and to reimburse the
Agent and each such officer, employee and controlling person for any and all
documented expenses (including the reasonable and documented fees and
disbursements of one counsel chosen by the Agent) as such expenses are
reasonably incurred by the Agent or such officer, employee or controlling person
in connection with investigating, defending, settling, compromising or paying
any such loss, claim, damage, liability, expense or action; provided, however,
that the foregoing indemnity agreement shall not apply to any loss, claim,
damage, liability or expense to the extent, but only to the extent, arising out
of or based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with written
information furnished to the Company by the Agent expressly for use in the
Registration Statement, any such Free Writing Prospectus or the Prospectus (or
any amendment or supplement thereto), it being understood and agreed that the
only such information furnished by the Agent to the Company consists of the
information set forth in the first sentence of the ninth paragraph under the
caption “Plan of Distribution” in the Prospectus. The indemnity agreement set
forth in this Section 6(a) shall be in addition to any liabilities that the
Company may otherwise have.


31

--------------------------------------------------------------------------------





(b)    Indemnification of the Company, its Directors and Officers. The Agent
agrees to indemnify and hold harmless the Company, each of its directors, each
of its officers who signed the Registration Statement and each person, if any,
who controls the Company within the meaning of the Securities Act or the
Exchange Act against any loss, claim, damage, liability or expense, as incurred,
to which the Company or any such director, officer or controlling person may
become subject, under the Securities Act, the Exchange Act, or other federal or
state statutory law or regulation, or the laws or regulations of foreign
jurisdictions where Shares have been offered or sold or at common law or
otherwise (including in settlement of any litigation), arises out of or is based
upon (i) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, or any amendment thereto, including any
information deemed to be a part thereof pursuant to Rule 430B under the
Securities Act, or the omission or alleged omission therefrom of a material fact
required to be stated therein or necessary to make the statements therein not
misleading; or (ii) any untrue statement or alleged untrue statement of a
material fact contained in any Free Writing Prospectus that the Company has
used, referred to or filed, or is required to file, pursuant to Rule 433(d) of
the Securities Act or the Prospectus (or any amendment or supplement thereto),
or the omission or alleged omission therefrom of a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; but, for each of (i) and (ii) above, only
to the extent arising out of or based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished to the Company by the Agent
expressly for use in the Registration Statement, any such Free Writing
Prospectus or the Prospectus (or any amendment or supplement thereto), it being
understood and agreed that the only such information furnished by the Agent to
the Company consists of the information set forth in the first sentence of the
ninth paragraph under the caption “Plan of Distribution” in the Prospectus, and
to reimburse the Company and each such director, officer and controlling person
for any and all expenses (including the fees and disbursements of one counsel
chosen by the Company) as such expenses are reasonably incurred by the Company
or such officer, director or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action. The indemnity agreement set forth in this
Section 6(b) shall be in addition to any liabilities that the Agent or the
Company may otherwise have.
(c)    Notifications and Other Indemnification Procedures. Promptly after
receipt by an indemnified party under this Section 6 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 6, notify
the indemnifying party in writing of the commencement thereof, but the omission
so to notify the indemnifying party will not relieve it from any liability which
it may have to any indemnified party for contribution or otherwise than under
the indemnity agreement contained in this Section 6 or to the extent it is not
prejudiced as a proximate result of such failure. In case any such action is
brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in, and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have


32

--------------------------------------------------------------------------------





reasonably concluded that a conflict may arise between the positions of the
indemnifying party and the indemnified party in conducting the defense of any
such action or that there may be legal defenses available to it and/or other
indemnified parties which are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties. Upon receipt of notice from the indemnifying party to such indemnified
party of such indemnifying party’s election so to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this Section 6 for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense thereof unless (i) the indemnified party shall have employed
separate counsel in accordance with the proviso to the preceding sentence (it
being understood, however, that the indemnifying party shall not be liable for
the fees and expenses of more than one separate counsel (together with local
counsel), representing the indemnified parties who are parties to such action),
which counsel (together with any local counsel) for the indemnified parties
shall be selected by the Agent (in the case of counsel for the indemnified
parties referred to in Section 6(a) above), (ii) the indemnifying party shall
not have employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
action or (iii) the indemnifying party has authorized in writing the employment
of counsel for the indemnified party at the expense of the indemnifying party,
in each of which cases the fees and expenses of counsel shall be at the expense
of the indemnifying party and shall be paid as they are incurred.
(d)    Settlements. The indemnifying party under this Section 6 shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
against any loss, claim, damage, liability or expense by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by Section
6(c) hereof, the indemnifying party agrees that it shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than 30 days after receipt by such indemnifying
party of the aforesaid request; and (ii) such indemnifying party shall not have
reimbursed the indemnified party in accordance with such request prior to the
date of such settlement. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement, compromise or consent
to the entry of judgment in any pending or threatened action, suit or proceeding
in respect of which any indemnified party is or could have been a party and
indemnity was or could have been sought hereunder by such indemnified party,
unless such settlement, compromise or consent includes an unconditional release
of such indemnified party from all liability on claims that are the subject
matter of such action, suit or proceeding.
(e)    Contribution. If the indemnification provided for in this Section 6 is
for any reason held to be unavailable to or otherwise insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such


33

--------------------------------------------------------------------------------





proportion as is appropriate to reflect the relative benefits received by the
Company, on the one hand, and the Agent, on the other hand, from the offering of
the Shares pursuant to this Agreement; or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company, on the one hand, and the
Agent, on the other hand, in connection with the statements or omissions which
resulted in such losses, claims, damages, liabilities or expenses, as well as
any other relevant equitable considerations. The relative benefits received by
the Company, on the one hand, and the Agent, on the other hand, in connection
with the offering of the Shares pursuant to this Agreement shall be deemed to be
in the same respective proportions as the total gross proceeds from the offering
of the Shares (before deducting expenses) received by the Company bear to the
total commissions received by the Agent. The relative fault of the Company, on
the one hand, and the Agent, on the other hand, shall be determined by reference
to, among other things, whether any such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company, on the one hand, or the Agent, on the
other hand, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.
The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 6(c), any reasonable and
documented legal or other fees or expenses reasonably incurred by such party in
connection with investigating or defending any action or claim. The provisions
set forth in Section 6(c) with respect to notice of commencement of any action
shall apply if a claim for contribution is to be made under this Section 6(e);
provided, however, that no additional notice shall be required with respect to
any action for which notice has been given under Section 6(c) for purposes of
indemnification.
The Company and the Agent agree that it would not be just and equitable if
contribution pursuant to this Section 6(e) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in this Section 6(e).
Notwithstanding the provisions of this Section 6(e), the Agent shall not be
required to contribute any amount in excess of the agent fees received by the
Agent in connection with the offering contemplated hereby. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 6(e),
each officer and employee of the Agent and each person, if any, who controls the
Agent within the meaning of the Securities Act or the Exchange Act shall have
the same rights to contribution as the Agent, and each director of the Company,
each officer of the Company who signed the Registration Statement, and each
person, if any, who controls the Company within the meaning of the Securities
Act and the Exchange Act shall have the same rights to contribution as the
Company.
Section 7.     TERMINATION & SURVIVAL


34

--------------------------------------------------------------------------------





(a)    Term. Subject to the provisions of this Section 7, the term of this
Agreement shall continue from the date of this Agreement until the end of the
Agency Period, unless earlier terminated by the parties to this Agreement
pursuant to this Section 7.
(b)    Termination; Survival Following Termination.
(i)
Either party may terminate this Agreement prior to the end of the Agency Period,
by giving written notice as required by this Agreement, upon ten (10) Trading
Days’ notice to the other party; provided that, (A) if the Company terminates
this Agreement after the Agent confirms to the Company any sale of Shares, the
Company shall remain obligated to comply with Section 3(b)(v) with respect to
such Shares and (B) Section 2, Section 6, Section 7 and Section 8 shall survive
termination of this Agreement. If termination shall occur prior to the
Settlement Date for any sale of Shares, such sale shall nevertheless settle in
accordance with the terms of this Agreement.

(ii) In addition to the survival provision of Section 7(b)(i), the respective
indemnities, agreements, representations, warranties and other statements of the
Company, of its officers and of the Agent set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Agent or the Company or any of its or their
partners, officers or directors or any controlling person, as the case may be,
and, anything herein to the contrary notwithstanding, will survive delivery of
and payment for the Shares sold hereunder and any termination of this Agreement.
Section 8.     MISCELLANEOUS
(a)    Press Releases and Disclosure. The Company may issue a press release
describing the material terms of the transactions contemplated hereby as soon as
practicable following the date of this Agreement, and may file with the
Commission a Current Report on Form 8‑K, with this Agreement attached as an
exhibit thereto, describing the material terms of the transactions contemplated
hereby, and the Company shall consult with the Agent prior to making such
disclosures, and the parties hereto shall use all commercially reasonable
efforts, acting in good faith, to agree upon a text for such disclosures that is
reasonably satisfactory to all parties hereto. No party hereto shall issue
thereafter any press release or like public statement (including, without
limitation, any disclosure required in reports filed with the Commission
pursuant to the Exchange Act) related to this Agreement or any of the
transactions contemplated hereby without the prior written approval of the other
party hereto, except as may be necessary or appropriate in the reasonable
opinion of the party seeking to make disclosure to comply with the requirements
of applicable law or stock exchange rules. If any such press release or like
public statement is so required, the party making such disclosure shall consult
with the other party prior to making such disclosure, and the parties shall use
all commercially reasonable efforts, acting in good faith, to agree upon a text
for such disclosure that is reasonably satisfactory to all parties hereto.
(b)    No Advisory or Fiduciary Relationship. The Company acknowledges and
agrees that (i) the transactions contemplated by this Agreement, including the
determination of any fees,


35

--------------------------------------------------------------------------------





are arm’s-length commercial transactions between the Company and the Agent, (ii)
when acting as a principal under this Agreement, the Agent is and has been
acting solely as a principal is not the agent or fiduciary of the Company, or
its stockholders, creditors, employees or any other party, (iii) the Agent has
not assumed nor will assume an advisory or fiduciary responsibility in favor of
the Company with respect to the transactions contemplated hereby or the process
leading thereto (irrespective of whether the Agent has advised or is currently
advising the Company on other matters) and the Agent does not have any
obligation to the Company with respect to the transactions contemplated hereby
except the obligations expressly set forth in this Agreement, (iv) the Agent and
its respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company, and (v) the Agent has
not provided any legal, accounting, regulatory or tax advice with respect to the
transactions contemplated hereby and the Company has consulted its own legal,
accounting, regulatory and tax advisors to the extent it deemed appropriate.
(c)    Research Analyst Independence. The Company acknowledges that the Agent’s
research analysts and research departments are required to and should be
independent from their respective investment banking divisions and are subject
to certain regulations and internal policies, and as such the Agent’s research
analysts may hold views and make statements or investment recommendations and/or
publish research reports with respect to the Company or the offering that differ
from the views of their respective investment banking divisions. The Company
understands that the Agent is a full service securities firm and as such from
time to time, subject to applicable securities laws, may effect transactions for
its own account or the account of its customers and hold long or short positions
in debt or equity securities of the companies that may be the subject of the
transactions contemplated by this Agreement.
(d)    Notices. All communications hereunder shall be in writing and shall be
mailed, hand delivered or telecopied and confirmed to the parties hereto as
follows:
If to the Agent:

Jefferies LLC
520 Madison Avenue
New York, NY 10022
Facsimile:
Attention: General Counsel


with a copy (which shall not constitute notice) to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
One Financial Center
Boston, Massachusetts 02111
Facsimile: 617-542-2241
Attention: William C. Hicks.


If to the Company:



36

--------------------------------------------------------------------------------





Sesen Bio, Inc.
245 First Street, Suite 1800
Cambridge, Massachusetts 02142
Attention: Chief Executive Officer


with a copy (which shall not constitute notice) to:

Hogan Lovells US LLP
1735 Market Street, 23rd Floor
Philadelphia, Pennsylvania 19103
Facsimile: 267-675-4601
Attention: Steve Abrams


Any party hereto may change the address for receipt of communications by giving
written notice to the others in accordance with this Section 8(d).
(e)    Successors. This Agreement will inure to the benefit of and be binding
upon the parties hereto, and to the benefit of the employees, officers and
directors and controlling persons referred to in Section 6, and in each case
their respective successors, and no other person will have any right or
obligation hereunder. The term “successors” shall not include any purchaser of
the Shares as such from the Agent merely by reason of such purchase.
(f)    Partial Unenforceability. The invalidity or unenforceability of any
Article, Section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other Article, Section, paragraph or provision
hereof. If any Article, Section, paragraph or provision of this Agreement is for
any reason determined to be invalid or unenforceable, there shall be deemed to
be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.
(g)    Governing Law Provisions. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed in such state. Any legal suit,
action or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby (“Related Proceedings”) may be instituted in
the federal courts of the United States of America located in the Borough of
Manhattan in the City of New York or the courts of the State of New York in each
case located in the Borough of Manhattan in the City of New York (collectively,
the “Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for proceedings instituted in regard to the enforcement of
a judgment of any such court (a “Related Judgment”), as to which such
jurisdiction is non-exclusive) of such courts in any such suit, action or
proceeding. Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit, action or other proceeding brought in any such court has been brought
in an inconvenient forum.


37

--------------------------------------------------------------------------------





(h)    Recognition of the U.S. Special Resolution Regimes. In the event that the
Agent is a Covered Entity becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer from the Agent of this Agreement, and any
interest and obligation in or under this Agreement, will be effective to the
same extent as the transfer would be effective under the U.S. Special Resolution
Regime if this Agreement, and any such interest and obligation, were governed by
the laws of the United States or a state of the United States. In the event that
the Agent is a Covered Entity or a BHC Act Affiliate of the Agent becomes
subject to a proceeding under a U.S. Special Resolution Regime, Default Rights
under this Agreement that may be exercised against the Agent are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if this Agreement were governed by the laws
of the United States or a state of the United States.
For purposes of this Section 8(h), a “BHC Act Affiliate” has the meaning
assigned to the term “affiliate” in, and shall be interpreted in accordance
with, 12 U.S.C. § 1841(k). “Covered Entity” means any of the following: (i) a
“covered entity” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b). “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. “U.S. Special Resolution Regime” means each of (i) the Federal
Deposit Insurance Act and the regulations promulgated thereunder and (ii) Title
II of the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
regulations promulgated thereunder.
(i)    General Provisions. This Agreement constitutes the entire agreement of
the parties to this Agreement and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof. This Agreement may be executed in two or more
counterparts, each one of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument, and may be
delivered by facsimile transmission or by electronic delivery of a portable
document format (PDF) file. This Agreement may not be amended or modified unless
in writing by all of the parties hereto, and no condition herein (express or
implied) may be waived unless waived in writing by each party whom the condition
is meant to benefit. The Article and Section headings herein are for the
convenience of the parties only and shall not affect the construction or
interpretation of this Agreement.


[Signature Page Immediately Follows]





38

--------------------------------------------------------------------------------





If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms


Very truly yours,


SESEN BIO, INC.


By:     /s/ Thomas Cannell, D.V.M.    
Name: Thomas Cannell, D.V.M.
Title: President & CEO     




    
The foregoing Agreement is hereby confirmed and accepted by the Agent in New
York, New York as of the date first above written.




JEFFERIES LLC


By: /s/ Dustin Tyner        
Name: Dustin Tyner
Title: Managing Director




39

--------------------------------------------------------------------------------






EXHIBIT A
ISSUANCE NOTICE
[Date]
Jefferies LLC
520 Madison Avenue
New York, New York 10022


Attn: [__________]


Reference is made to the Open Market Sale Agreement between Sesen Bio, Inc. (the
“Company”) and Jefferies LLC (the “Agent”) dated as of ________ ___, 20__. The
Company confirms that all conditions to the delivery of this Issuance Notice are
satisfied as of the date hereof.
Date of Delivery of Issuance Notice (determined pursuant to Section 3(b)(i)):
_______________________
Issuance Amount (equal to the total Sales Price for such Shares):
$                    
Number of days in selling period:                    
First date of selling period:                    
Last date of selling period:                    
Settlement Date(s) if other than standard T+2 settlement:
                        
Floor Price Limitation (in no event less than $1.00 without the prior written
consent of the Agent, which consent may be withheld in the Agent’s sole
discretion): $ ____ per share
Comments:                                                     
______________________


By:                             
Name:
Title:






A-1

--------------------------------------------------------------------------------






Schedule A


Notice Parties


The Company
Thomas Cannell, DVM
Monica Forbes
The Agent
Michael Magarro
Jack Fabbri







--------------------------------------------------------------------------------







ENDNOTES




B-2


 
 
 


